DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5-9, 11-13, 14-18 and 20-23 are pending. Claims 1, 6-9, 12, and 22-23 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/20/2022 containing amendments and remarks to the claims and specification.
The objection of claim 23 for a minor informality is withdrawn due to amendments made to the claim. 
The rejections of claims 1-3, 5-9, 11-13, 14-18 and 20-23 under 35 U.S.C. 112(a) and 112(b) are withdrawn due to amendments made to the claims.

Response to Arguments
Applicant's arguments, pages 5-6, filed 06/20/2022 with respect to the specification objection have been fully considered but they are not persuasive. 
The specification amendment filed 11/09/2021 contained amendments that were considered new matter. The amendment to the specification is considered to introduce new matter as it introduces a different embodiment in which the cations and iodine are part of the polar solvent rather than added to the mixture which comprises a polar solvent. The Applicant’s arguments do not appear to address the issues raised by the Examiner and therefore the specification objection is maintained. 

Applicant’s arguments, see page 7, filed 06/20/2022, with respect to the rejection(s) of claims 1-2, 5-9, 11-13, 15, 17 and 20-23 under 35 U.S.C. 102(a) have been fully considered and are persuasive. The Applicant has amended claims 1 and 22 by incorporating subject matter of claim 3 into the independent claims. The prior art of record, Honda, does not disclose microwave heating. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art, Bortlik, and newly found prior art. 

Applicant's arguments, pages 7-9, filed 06/20/2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 
On pages 7-9, the Applicant argues that the specific combination of microwave assisted thermal isomerization and components within the carotenoid solvent mixture result in an unexpected increase in cis-lycopene compared to the control, increased bioavailable form of  lycopene, and results in a faster and more efficient process. The Applicant appears to be arguing unexpected results and criticality in the combination of components and microwave assisted thermal isomerization. 
The Examiner does not find the Applicant’s arguments persuasive. The prior art of record, Honda, clearly indicates that the presence of processing aids such as iodine promotes Z-isomerization of (all-E)-lycopene without lycopene decomposition and has the highest isomerization efficiency (page 4), and the presence of oils such as olive oil also promote thermal Z-isomerization of lycopene (page 5). Bortlik teaches that microwave heating have advantages over conventional heating that allow for efficient generation of cis-isomer ([0015]; [0016]; Fig. 2; Fig 3). Therefore, the prior art of record clearly shows that the use of both processing aids and oils, and microwave thermal isomerization increase thermal isomerization of lycopene improve efficiency in generating cis-isomers that are a more bioavailable form of lycopene. As such, it would be obvious that the combination of components and microwave assisted thermal isomerization would result in increased cis-lycopene compared to a control and one of ordinary skill in the art would not consider the results as argued by the Applicant to be unexpected. 
The claimed invention is therefore considered to be an obvious combination of known techniques for improving isomerization of lycopene to obtain increased amounts of bioavailable lycopene at an increased rate and efficiency. 

The following is a modified rejection based on amendments made to the claims.

Specification
The amendment filed 11/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The polar solvent includes cations other than H, preferably Na+ or K+ or Li+ or Iodine is used as a processing aid to increase isomerization potential or enhance dielectric properties though out carotenoid solvent matrix.”
Applicant is required to cancel the new matter in the reply to this Office Action.
As discussed above, the amendment to the specification is considered to introduce new matter as it introduces a different embodiment in which the cations and iodine are part of the polar solvent rather than added to the mixture which comprises a polar solvent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (“Enhanced Z-isomerization of tomato lycopene through the optimal combination of food ingredients, Scientific Reports, 2019, pages 1-7), in view of Bortlik et al. (US 2007/0098820 A1) and as evidenced by Alves et al. (“Polar Lipids for Olives and Olive Oil: A Review on Their Identification, Significance and Potential Biotechnological Applications”, Foods, 2018, 7, 109, pages 1-14).
In regards to claims 1, 9 and 21, Honda discloses a process of thermal isomerization of lycopene comprising isomerizing a mixture comprising all-E-lycopene, cis-lycopene isomers, and iodine in a polar solvent (Figures 1 and 3, p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). Honda discloses forming the mixture with tomato puree, shown in Figure 1 to comprise both all-E-lycopene and cis-isomers, and water, iodine and olive oil (p. 5). The process increases the proportion of cis-isomers as shown in Figure 3. In regards to the mixture comprising a surfactant, olive oil is considered to comprise triglycerides, which are considered a surfactant as claimed in claim 9. Furthermore, olive oil is considered to comprise lecithin, a mixture of phospholipids derived from animal or vegetable origin, specifically glycerophospholipids, as evidenced by Alves (pages 6 and 7). Therefore, Honda discloses a mixture comprising each and every component claimed and a process comprising isomerizing said mixture to increase the proportion of cis-isomers. 
Honda discloses carrying out the isomerization by heating in a water bath (p. 5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree) and does not appear to explicitly disclose microwave-assisted heating. 
However, Bortlik, directed to compositions containing cis-isomers of lycopene, discloses the advantage of microwave irradiation versus conventional heating for isomerization of lycopene ([0015]; [0016]; Fig. 2; Fig 3). It is noted that microwave irradiation is considered a volumetric heating as microwaves are used to evenly heat the entire volume of the mixture in contrast to conventional thermal processing that relies on conduction and convection. Bortlik discloses that isomerization is stronger when using microwave assisted heating and the temperatures need to generate cis isomers is lower compared to conventional heating techniques ([0054]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Honda by using microwave assisted heating for isomerization as taught by Bortlik because both Honda and Bortlik are directed to isomerization of lycopene mixtures to produce compositions having increased cis-isomers, Bortlik teaches that microwave heating have advantages over conventional heating that allow for efficient generation of cis-isomer, and this involves applying a known heating technique to improve a known process in a predictable manner to yield predictable results. 

In regards to claim 2, Honda discloses a composition having greater than 4% cis-lycopene compared to total lycopene content (Figure 3) and discloses that the lycopene isomers may be extracted after isomerization (p. 5 – Extraction of lycopene isomers). 

In regards to claim 3, Honda, in view of Bortlik, discloses microwave assisted heating similarly as claimed and therefore it is reasonably expected that the process of Honda, in view of Bortlik, will result in isomerization by way of energizing polar water molecules and ionic salt compounds through friction within the mixture as claimed, absent evidence to the contrary. 

In regards to claim 5, Honda discloses that the thermal isomerization was carried out at a temperature of 80oC (p.5).

In regards to claims 6 and 7, Honda discloses the mixture comprises water and olive oil (p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). 

In regards to claim 8, Honda discloses using olive oil, which is considered an organic solvent (p. 5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree).

In regards to claim 11, Honda discloses that less than 97% of total lycopene comprises all-trans-lycopene (Figure 3).

In regards to claim 12, Honda discloses that more than 4% of total lycopene content comprises cis-lycopene at 80oC (Figure 3). 

In regards to claim 13, Honda discloses that more than 40% of total lycopene content is Z-isomers and therefore more than 0.2% of trans-lycopene is converted to cis-lycopene (Figure 3). 

In regards to claims 14, 16, and 18, Honda does not appear to explicitly disclose that the composition produced by isomerization comprises 7-cis lycopene, 11-cis lycopene and 15-cis lycopene. 
However, Honda, in view of Bortlik, discloses isomerization of similar mixtures comprising all-trans-lycopene, cis-isomers and iodine at the same temperatures using microwave assisted heating (p.5 - Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree) as claimed and disclosed by the Applicant ([0038]; [0046]). It follows that with the same starting material and same isomerization conditions, that the process of Honda, in view of Bortlik, will proceed in the same manner as the Applicant’s claimed process. Therefore, it is asserted, absent evidence to the contrary that the composition produced by isomerization of Honda, in view of Bortlik, will comprise 7-cis lycopene, 11-cis lycopene and 15-cis lycopene similarly as claimed by the Applicant. 

In regards to claims 15, 17 and 20, Honda discloses that the lycopene isomers identified include 5Z-, 9Z-, and 13Z- (p. 5 – HPLC analysis). 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (“Enhanced Z-isomerization of tomato lycopene through the optimal combination of food ingredients”, Scientific Reports, 2019, pages 1-7), in view of Bortlik et al. (US 2007/0098820 A1) and Honda et al. (“Vegetable oil-mediated thermal isomerization of (all-E)-lycopene: Facile and efficient production of Z-isomers”, European Journal of Lipid Science and Technology, Wiley, 2016, 118, pages 1588-1592, hereinafter referred to as Honda 2), as evidenced by Alves et al. (“Polar Lipids for Olives and Olive Oil: A Review on Their Identification, Significance and Potential Biotechnological Applications”, Foods, 2018, 7, 109, pages 1-14).
In regards to claims 22 and 23, Honda discloses a process of thermal isomerization of lycopene comprising isomerizing a mixture comprising all-E-lycopene, cis-lycopene isomers, and iodine in a polar solvent comprising olive oil (Figures 1 and 3, p. 5 – Thermal Z-isomerization of (all-E)-lycopene contained in tomato puree). Honda discloses forming the mixture with tomato puree, shown in Figure 1 to comprise both all-E-lycopene and cis-isomers, and water, iodine and olive oil (p. 5). The process increases the proportion of cis-isomers as shown in Figure 3. It is noted that olive oil is considered to comprise lecithin, a mixture of phospholipids derived from animal or vegetable origin, specifically glycerophospholipids, as evidenced by Alves (pages 6 and 7). Therefore, Honda is considered to disclose the presence of iodine and/or lecithin. 
Honda does not appear to explicitly disclose using sunflower oil or microwave-assisted heating. 
However, Honda 2, directed to thermal isomerization of (all-E)-lycopene, teaches that thermal isomerization may be performed in the presence of edible oils such as olive oil and sunflower oil (Abstract). Honda 2 teaches that sunflower oil was found to having the highest total amount of lycopene isomers without decomposition due to the natural antioxidants contained in the oils (p. 1590). Honda 2 teaches that olive oil and sunflower oil both are suitable oils for carrying out thermal isomerization of lycopene with high yields of cis-lycopene and low decomposition.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Honda by using sunflower oil as an alternative or in addition with the olive oil (as required by claim 23) for thermal isomerization of lycopene as taught by Honda 2, because both are directed to isomerization of lycopene mixtures to produce compositions having increased cis-isomers and teach the benefit of the presence of oils, Honda 2 teaches that sunflower oil and olive oil are known oils suitable for isomerization, and this merely involves either substituting one known oil for another or a combination of known oils each individually taught to be suitable for isomerization to yield predictable results of forming a composition with increased cis-isomers compared to a composition formed without the presence of an edible oil. 
In regards to the microwave assisted heating, Bortlik, directed to compositions containing cis-isomers of lycopene, discloses the advantage of microwave irradiation versus conventional heating for isomerization of lycopene ([0015]; [0016]; Fig. 2; Fig 3). It is noted that microwave irradiation is considered a volumetric heating as microwaves are used to evenly heat the entire volume of the mixture in contrast to conventional thermal processing that relies on conduction and convection. Bortlik discloses that isomerization is stronger when using microwave assisted heating and the temperatures need to generate cis isomers is lower compared to conventional heating techniques ([0054]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Honda by using microwave assisted heating for isomerization as taught by Bortlik because both Honda and Bortlik are directed to isomerization of lycopene mixtures to produce compositions having increased cis-isomers, Bortlik teaches that microwave heating have advantages over conventional heating that allow for efficient generation of cis-isomer, and this involves applying a known heating technique to improve a known process in a predictable manner to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772